DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
The foreign priority document No. 201811534070.X filed on December 14, 2018 in the Republic of China has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2003/0054249) in view of Kasamatsu et al. (US Patent 6,420,070).
With regard to claims 1, 7, and 14, Yamamoto et al. teach a secondary battery wherein the anode is a multi-layer structure comprising a first layer containing carbon, and a second layer containing a lithium-occluding material (abstract). The secondary battery is used in cellular phones, note-type personal computers (par.0004).
The secondary battery further comprises a cathode (par.0071).
Yamamoto et al. teach an anode comprising a current collector (1a), a carbon layer (2a), and a second layer (3a) (par.0066-0069, fig.1). 

The second layer (3a) comprises a material capable of occluding lithium (par.0069), so it is equivalent to the “active material layer” in claims 1, 7, and 14.
Yamamoto et al. teach that the carbon layer may be made of graphite (par.0067, Example 1 in par.0076), but fail to teach the specific carbon coating in claims 1, 7, and 14.
Kasamatsu et al. teach a lithium secondary battery comprising a cathode and an anode (claim 8).The anode comprises a graphite material on a current collector, wherein the peak intensity ratio R=I(110)/I(104) of lattice planes (110) and (004) by X-ray diffraction is in a range of 0.05-0.5 (column 3, lines 2-8 and 19-23). I(110) is the peak intensity of in-plane direction of crystallites, and I(104) is the peak intensity in the C-axis direction (column 2, lines 18-24).
The battery of Kasamatsu et al. has excellent high rate discharging characteristics, and small deterioration if charging and discharging are repeated (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the graphite material layer of Kasamatsu et al. as the carbon layer (2a) for the anode of Yamamoto et al., in order to obtain a battery with improved rate discharging characteristics, and smaller deterioration if charging and discharging are repeated.

Therefore, the anode of Kasamatsu modified by Yamamoto is equivalent to the anode in claim 1.
The secondary battery of Yamamoto modified by Kasamatsu is equivalent to the electrochemical apparatus in claims 7.
The cellular phones, note-type personal computers of Yamamoto modified by Kasamatsu are equivalent to the electronic apparatus in claim 14.
With regard to claims 3, 9, and 16, Kasamatsu et al. teach that the graphite used for the anode may be natural or artificial graphite (column 5, lines 50-52).
With regard to claims 5, 6, 11, 12, 18, and 19, Yamamoto et al. teach that the second layer (3a) may be a Si layer (Example 1 in par.0076).
With regard to claim 13, Yamamoto et al. teach that the secondary battery is a lithium ion battery (par.0074).

Claims 2, 4, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2003/0054249) in view of Kasamatsu et al. (US Patent 6,420,070) as applied to claims 1, 7, and 14 above, and further in view of Kudo (US 2019/0123358).
With regard to claims 2, 8, and 15, Yamamoto modified by Kasamatsu teach the anode of claim 1, the electrochemical apparatus of claim 7, and the electronic apparatus of claim 14 (see paragraph 5 above).

Yamamoto et al. and Kasamatsu et al. fail to teach the substrate in claims 2, 8, and 15.
Kudo teaches a rolled copper foil for the negative electrode of a secondary battery (abstract). The rolled copper foil has a tensile strength in a direction parallel to the rolling direction of 600MPa or more, and a breaking elongation in the direction parallel to the rolling direction is 2% or more (abstract). The rolled copper foil can withstand a larger volume change (par.0007).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a rolled copper foil having a tensile strength in a direction parallel to the rolling direction of 600MPa or more, and a breaking elongation in the direction parallel to the rolling direction is 2% or more as the current collector of Yamamoto modified by Kasamatsu, in order to take advantage of the properties of the rolled copper foil.
The tensile strength is within the claimed range.
An elongation of 2% renders obvious an elongation slightly under 2% (see MPEP 2144.05.I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS).
With regard to claims 4, 10, and 17, a rolled copper foil meet the limitations of the claims.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Remarks filed on February 24, 2021, with respect to the rejection of claims 1, 3, 5-7, 9, 11-14, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0204422) in view of Kang et al. (US 2019/0348667) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed on February 24, 2021 with regard to the rejections over Yamamoto et al. (US 2003/0054249) in view of Kasamatsu et al. (US Patent 6,420,070) have been fully considered but they are not persuasive. 
On pages 7-9 of the Remarks the applicant argues that Yamamoto et al. teach an anode having a multi-layer structure: a first layer comprising carbon as main component and a second layer comprising a lithium-occluding material film, and the position of the layers if not particularly limited.
Kasamatsu et al. merely discloses an anode composed of graphite material capable of intercalating and de-intercalating lithium ions (anode active material). Kasamatsu et al. further teach that the peak intensity ratio R is controlled in a range of 0.05-0.5 so that there are adequate edges of graphite crystals on the electrode surface at the interface of the electrolyte.
Therefore, one of ordinary skill would not have been motivated to combine Yamamoto and Kasamatsu.
The examiner would like to note that Yamamoto et al. teach the anode of fig.1:

    PNG
    media_image1.png
    199
    337
    media_image1.png
    Greyscale
.
The anode comprises a current collector (1a), a carbon anode (2a), and a second anode layer (3a) (par.0065-0069).
Yamamoto et al. further teach that the carbon anode (2a) is an anode member occluding and releasing Li during discharging and charging, and may be made of graphite (par.0067).
Kasamatsu et al. uses a graphite material capable of intercalating and de-intercalating lithium ions. A peak intensity R of the graphite material in the range of 0.05-0.5 leads to smooth intercalation of lithium, and suppressed polarization at the time of charging and discharging (abstract).
Therefore, the graphite in the carbon anode (2a) of Yamamoto et al. and the graphite of Kasamatsu et al. function as anode active material, capable of occluding and releasing Li during discharging and charging.
One of ordinary skill in the art would have been motivated to use the graphite of Kasamatsu et al. in the carbon anode (2a) of Yamamoto et al., in order to smoothly intercalate lithium, and reduce polarization at the time of charging and discharging.

The examiner would like to note that Table 1 on pages 17-18 of the specification of the instant application shows Graphites 1-10.
Table 3 on pages 19-20 of the specification show anodes comprising:
- electrolytic copper foil or rolled copper foil as substrate;
-a carbon coating including one of the Graphites in Table 1, and
- a layer including a silicon mixture.
However, the independent claims 1, 7, and 14 broadly recite an anode comprising a substrate, an active material layer, and a carbon coating with specific characteristics.
The substrate may be selected from copper, nickel, a copper alloy, or combinations thereof (see page 7 of the specification).
The carbon coating layer may be selected from natural graphite, artificial graphite, hard carbon, soft carbon, or a combination thereof (see page 6 of the specification).
The active material may be a silicon material, such as pure silicon, a silicon-carbon compound, a silicon-oxygen compound, a silicon alloy, a silicon coating, or a combination thereof (see page 7 of the specification).

The anodes in Table 3 are not commensurate in scope with the independent claims 1, 7, and 14 and are not sufficient to show unexpected superior results of the claimed anodes.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). (MPEP 716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANCA EOFF/Primary Examiner, Art Unit 1796